Case 2:18-cv-00284-DAK-DBP Document 69 Filed 05/30/19 PageID.442 Page 1 of 1

                              CONFIDENTIAL INFORMATION



Jeffrey R. Oritt (USB No. 2478)
Cohne|Kinghorn
111 East Broadway, 11th Floor
Salt Lake City, UT 84111
Phone: (801) 363-4300

Craig K. Vernon (USB No. 16737)
James, Vernon & Weeks, P.A.
1626 Lincoln Way
Coeur d’Alene, ID 83814
Phone: (208) 667-0683

Attorneys for Plaintiff


        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                  CENTRAL DIVISION


 MCKENNA DENSON,
                                                   Case No. 2:18-cv-00284-BCW
                                    Plaintiff,

 vs.                                             MOTION FOR WITHDRAWAL OF
                                                   COUNSEL FOR PLAINTIFF
 THE CORPORATION OF THE PRESIDENT
 OF THE CHURCH OF JESUS CHRIST OF
 LATTER-DAY SAINTS, a Utah corporation;           District Judge: Dale A. Kimball
 and JOSEPH L. BISHOP,                            Magistrate Judge: Dustin B. Pead

                                  Defendants.




       REDACTED VERSION – DOCUMENT TO BE FILED UNDER SEAL




                                             1
